Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This final action is in response to applicant’s amendment of 29 August 2021.  Claims 3, 10 and 17 have been canceled by the amendment of 29 August 2021.   Claims 1-2, 4-9, 11-16 and 18-20 are pending and have been considered as follows.  
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 3, 10 and 17 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 3, 10 and 17 under 35 USC 112(b) has been withdrawn. 
	Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 101 have been fully considered but are not persuasive.  Specifically, applicant argues: 
As noted in the features of Claim 1 cited above, the claims are directed to a navigation system of an autonomous transport that performs operations while the transport is currently traveling on a route but prior to reaching its final destination. Here, the navigation system can determine an alternate route and supplemental transport that can optimize the ride for the user. Notification of the optimal / alternate route can be provided to a user interface for visualization by the user. This process requires an autonomous transport and a server to be connected via a computer network, a determination by the server, and a display of the notification to a user interface of the transport. These processes cannot reasonably be performed in the human mind.

…

In this case specifically, the additional elements of the claims recite a specific improvement over prior navigation systems because the navigation system described herein can identify a supplemental transport that can help optimize a travel experience of a user currently traveling in an autonomous 


Accordingly, Applicant notes that Applicant’s claims impose meaningful, practical, and succinct operations that provide an unconventional solution to a problem of user navigation in an autonomous transport. In particular, see Applicant’s arguments presented above, which describe a concrete, practical solution to the problem.

Thus, Applicant’s numerous claim limitations would clearly integrate an alleged abstract idea (collecting data, analyzing the data, etc.) into a practical application that does not monopolize a judicial exception and are thereby patent eligible because the practical application of Applicant’s claims allow for a real-world benefit through computing systems.

The Examiner’s Response

The Examiner has carefully considered applicant’s arguments and respectfully disagrees.  Initially, applicant argues that claim 1 is directed to a navigation system of an autonomous vehicle that performs operations while the transport is currently traveling on a route prior to reaching its final destination.  The Examiner respectfully submits that claim 1 (and corresponding independent claims 8 and 15) do not recite that the operations are being performed while the transport is currently traveling on a route prior to reaching its destination (emphasis added).  Instead, the claim(s) recite “determining…a supplemental transport at an alternate destination for optimized transportation to the intended destination prior to the autonomous transport reaching the intended destination along the navigation route”.  While applicant argues that this limitation should/must be interpreted as the operations being performed while the transport is currently traveling on a route, the Examiner submits that such an interpretation is not necessitated by the claim language.  Instead, the claim limitation, under a broadest reasonable interpretation, merely requires that a supplemental 
Moreover, applicant argues that notification of the optimal/alternate route can be provided to a user interface for visualization by the user.  Initially, the Examiner notes that the claims do not actually recite the display of the optimized/alternate route, but instead merely recite that information is transmitted about the determination to a user interface, not that the information is displayed.  While the examiner agrees that neither the transmitting of information or the display of the optimized/alternate route are a mental process, either of such limitations are mere post solution actions, which are a form of extra solution activity.  The limitation is recited at such a high level of generality that the limitation fails to meaningfully limit the claim because it does not require any particular application of the recited determination, and is at best, the equivalent of adding the words “apply it” to the judicial exception.  
Based on the foregoing, the Examiner respectfully disagrees with applicant’s arguments and, as such, has maintained the rejection of claims 1-2, 4-9, 11-16 and 18-20 under 35 USC 101 herein.  
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 103 have been fully considered but are not persuasive.  Specifically, applicant argues: 
However, Mundinger fails to render obvious the features of Claim 1, because Mundinger falls to describe or suggest. “determining, by the server, a supplemental transport at an alternate destination for optimized transportation to the intended destination prior to the autonomous transport reaching the intended destination along the navigation route, based on one or more parameters and one or more weighting values associated with the one or more parameters, respectively.’
Mundinger determines “optimal” candidate routes between a departure point and a destination point. Here, each of the optimal routes are between a common departure point and a common destination point (i.e. a direct route with no intermediate/supplemental transports). However, the optimal routes are not provided while the user is already travelling to the common destination point. Instead, the optimal routes are provided in advance i.e., before traveling to the destination point.
Furthermore, Mundinger does not describe a supplemental transport that is suggested for travelling to a common destination point while a user is already travelling in an autonomous transport to the common destination point. In other words, Mundinger does not determine or suggest a supplemental transport at an alternate destination that optimizes the route of the user to the common destination point.
The Examiner’s Response
The Examiner has carefully considered applicant’s arguments and respectfully disagrees.  As discussed above, while applicant argues that the present claims are distinguished from Mundinger because the present claims require that the optimal routes are provided while the user is already travelling to the common destination point and that the supplemental transport is suggested for travelling to a common destination point while the user is already travelling in an autonomous transport to the common destination point, the Examiner respectfully submits, that under a broadest reasonable 
As such, the rejection of claims 1-2, 4-9, 11-16 and 18-20 under 35 USC 103 is maintained herein.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, in each of claims 2, 9 and 16, the limitation “the parameter” is recited in lines 1 or 1-2.  There is insufficient antecedent basis for this limitation in each of the claims.  The examiner notes that claims 1, 8 and 15 (from which claims 2, 9 and 
                                                                                                                                                                                                    Claim Rejections - 35 USC § 101
	
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  With regards to independent claims 1, 8 and 15, the claim recites the limitations of determining/determine, by the server, a supplemental transport at an alternate destination for optimized transportation to the intended destination prior to the autonomous transport reaching the intended destination along the navigation route, based on one or more parameters and one or more weighting values associated with the one or more parameters, respectively.  These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data inputted or collected and establishing and determining information (a starting place, a destination and supplemental transportation at an alternative destination) from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the data inputted or collected and establishing and determining information (a starting place, a destination and supplemental transportation at an alternative destination) therefrom, either mentally or using a pen and paper.  The mere nominal recitation that the various steps are being executed by a server does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
This judicial exception is not integrated into a practical application.  Claims 1, 8 and 15 recite the additional limitations of establishing a network connection between a server and an autonomous transport; receiving, by the server via the network connection with the autonomous transport, a navigational route of the autonomous transport from a starting place of the autonomous transport to an intended destination of the autonomous transport; and transmitting information about the determination from the server to a user interface of the autonomous transport.  Claim 8 further recites the additional limitations of a processor; and a memory. Claim 15 further recites the 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer.  Further, applicant’s specification does not provide any indication that the establishing and determining steps are performing using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Dependent claims 2, 4-7, 9, 11-14, 16 and 18-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  For example, in claim 4, the addition limitation of determining, by the server, that the supplemental transport is operable to navigate from the alternate destination to the intended destination is a further step that, under their broadest reasonable interpretation, covers performance of the limitation in the mind using a similar analysis applied to claim 1 above.  As a further example, in claim 7, the additional limitation of wherein the determining comprises determining, by the server, a first supplemental transport operable to navigate from the alternate destination to the intended destination; determining, by the server, a second supplemental transport operable to navigate from the alternate destination to the intended destination is a further step that, under their broadest reasonable interpretation, covers performance of the limitation in the mind using a similar analysis applied to claim 1. The additional limitation in claim 7 of providing, by the processor and to a user interface of the autonomous transport, an instruction to provide an interactive choice of the first supplemental transport and the second supplemental transport.  This limitation is recited at a high level of generality (i.e. as a general action or change being taken based on the results of the generating steps) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity.  Moreover, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., Berkheimer.
As such, claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mundinger et al. (US 2010/0280748) in view of Shannon (US 2019/0221127). 
With respect to claim 1, Mundinger et al. teaches a method (see at least Abstract), comprising: establishing a network connection between a server and a transport (see at least ¶[0045]-[0046]); receiving, by the server, via the  network connection with the transport, a navigational route of the transport from a starting place of the transport and an intended destination of the transport (see at least Figs. 3-4; ¶[0038]-[0050] and [0101]-[0103]); and determining, by the server, a supplemental transport at an alternate destination for optimized transportation to the intended destination prior to the transport reaching the intended destination along the navigational route, based on one or more parameters and one or more weighting values associated with the one or more parameters, respectively, (see at least ¶[0053]-[0114] and [0134]-[0146] – under a broadest reasonable interpretation, this limitation merely requires that a supplemental transport at an alternative destination for optimized transportation be determined such that the alternative destination is reached prior to the autonomous transport reaching the intended destination along the navigation route.  In other words, the claim merely requires that the supplemental transport at the alternative destination is reached prior to the autonomous transport reaching the (final) destination); and transmitting information about the determination from the server to a user interface of the transport (see at least ¶[0053]-[0114] and [0134]-[0146]).  While Mundinger et al. teaches using various modes of transportation, however, Mundinger et al. do not explicitly teach that the transport is an autonomous transport.  Such matter is suggested by Shannon (see at least ¶[0029] and [0050]-[0060]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Shannon going to the scheduling of multiple legs of a route using autonomous transportation with the system of Mundinger et al. as both systems are directed to scheduling each leg of a trip for a user from a starting to a final destination using intermediate destinations and one of ordinary skill in the art would have recognized the established utility of using autonomous transportation as part of the transportation options and would have predictably applied it to improve the system of Mundinger al. 
With respect to claim 2, Mundinger et al. teaches wherein the parameter is selected from a group of parameters consisting of traffic parameters, time parameters, monetary parameters, weather parameters, distance parameters, ambient temperature (see at least ¶[0053]-[0114]).
With respect to claim 4, Mundinger et al. teaches determining, by the server, that the supplemental transport is operable to navigate from the alternate destination to the intended destination (see at least ¶[0053]-[0114] – teaches that the each of the legs or segments of a route may be carried out using different forms of transportation).  
With respect to claim 5, Mundinger et al. do not explicitly teach determining a second alternate destination based on a second parameter; and providing to the user interface of the autonomous transport, an instruction to provide an interactive choice of the intended destination of the autonomous transport, the alternate destination and the second alternate destination of the autonomous transport, wherein the intended destination, the alternate destination and the second alternate destination are not the same.  However, such matter is suggested by Shannon (see at least ¶ [0045]-[0079]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Shannon going to the determining, by the processor, a second alternate destination based on a second parameter; and providing, by the processor and to a user interface of the autonomous transport, an instruction to provide an interactive choice of the intended destination of the autonomous transport, the alternate destination and the second alternate destination of the autonomous transport, wherein the intended destination, the alternate destination and the second alternate destination are not the same with the system of Mundinger et al. as both systems are directed to scheduling each leg of a trip for a user from a starting to a final 
With respect to claim 6, Mundinger et al. teaches wherein the determination is performed based on a functional relationship between the first parameter and a second parameter(see at least ¶[0053]-[0114]).   
With respect to claim 7, Mundinger et al. teaches wherein the determining, comprises: determining, by the server, a first supplemental transport operable to navigate from the alternate destination to the intended destination; determining, by the server, a second supplemental transport operable to navigate from the alternate destination to the intended destination (see at least ¶[0053]-[0114]); and providing, by the processor and to a user interface of the autonomous transport, an instruction to provide an interactive choice of the first supplemental transport and the second supplemental transport (see at least ¶[0115]-[0121]).
With respect to claims 8-9 and 11-14, please see the rejection above with respect to claims 1-2 and 4-7, which are commensurate in scope to claims 8-9 and 11-14, with claims 1-2 and 4-7 being drawn to a method and claims 8-9 and 11-14 being (which is taught by Mundinger et al. at ¶[0045]-[0046]). 
With respect to claims 15-16 and 18-20, please see the rejection above with respect to claims 1-2 and 4-6, which are commensurate in scope to claims 15-16 and 18-20, with claims 1-2 and 4-6 being drawn to a method and claims 15-16 and 18-20 being drawn to a non-transitory computer readable medium comprising instructions, that (are) read by a processor (which is taught by Mundinger et al. at ¶[0045]-[0046]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667